          Case 1:17-cv-02041-RJL Document 99 Filed 08/24/20 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 MIKHAIL FRIDMAN,              PETR   AVEN,     and
 GERMAN KHAN,

                Plaintiffs,
                                                          Civil Case No. 1:17-cv-2041-RJL
         v.

 BEAN LLC a/k/a FUSION GPS, and GLENN
 SIMPSON,

                Defendants.


              CONSENT MOTION FOR EXTENSION OF TIME
     FOR DEFENDANTS TO FILE REPLY TO INTERVENOR AO ALFA-BANK’S
                             OPPOSITION

       Defendants Bean LLC and Glenn Simpson (collectively, “Defendants”) respectfully

request an extension of time until September 4, 2020 to file their reply to Intervenor AO Alfa-

Bank’s Memorandum of Points and Authorities in Opposition to Defendants’ Motion to Compel

(Dkt. No. 80-3, filed August 21, 2020). Defendants request the extension to adequately respond to

Intervenor AO Alfa-Bank’s Opposition. This extension would not affect any of the scheduled

deadlines in this case.

       Undersigned counsel for Defendants conferred with counsel for Plaintiffs and counsel for

Intervenor AO Alfa-Bank, and they consent to the relief requested. A proposed order is attached.




Dated: August 24, 2020                      Respectfully submitted by:


                                                      /s/ Joshua A. Levy


                                               1
Case 1:17-cv-02041-RJL Document 99 Filed 08/24/20 Page 2 of 3




                           Joshua A. Levy (D.C. Bar No. 475108)
                           Rachel M. Clattenburg
                           (D.C. Bar No. 1018164)
                           LEVY FIRESTONE MUSE LLP
                           1401 K St. NW, Suite 600
                           Washington, DC 20005
                           Tel: (202) 845-3215
                           Fax: (202) 595-8253
                           jal@cunninghamlevy.com


                           Counsel for Defendants




                              2
          Case 1:17-cv-02041-RJL Document 99 Filed 08/24/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on August 24, 2020, I filed the foregoing using CM-ECF which

serves a copy on all counsel of record.


                                                /s/ Joshua A. Levy
                                                Joshua A. Levy




                                            3
         Case 1:17-cv-02041-RJL Document 99-1 Filed 08/24/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 MIKHAIL FRIDMAN, PETR AVEN, and
 GERMAN KHAN,
            Plaintiffs,
      v.
 BEAN LLC a/k/a FUSION GPS, and GLENN                  No. 1:17-cv-2041-RJL
 SIMPSON,
            Defendants.

                                   PROPOSED ORDER

        Upon consideration of the Consent Motion for Extension of Time For Defendants to File

Reply to Intervenor AO Alfa-Bank’s Opposition and consent of counsel, the Court ORDERS that:

        Defendants’ Reply to Intervenor AO Alfa-Bank’s Memorandum of Points and Authorities

in Opposition to Defendants’ Motion to Compel (Dkt. No. 80-3) is due on or before September 4,

2020.

               SO ORDERED.




Dated:____________                  __________________________________________
                                    RICHARD J. LEON
                                    United States District Judge
